


Exhibit 10.12

 

SUPPLEMENTAL GENERAL RELEASE AGREEMENT

 

This Supplement General Release Agreement (“Supplemental Release Agreement”) is
entered into by and between Steven J. Klinger (the “Executive”) and
Smurfit-Stone Container Corporation and its subsidiaries (collectively, the
“Company”). In consideration of the mutual promises herein and in the parties’
Agreement and General Release of Claims (“Release Agreement”) and that certain
Amended and Restated Employment Agreement of Steven J. Klinger that became
effective as of June 30, 2010 (the “Employment Agreement”), and for other good
and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, Executive and the Company agree as follows:

 

1.             Release of Claims. The Executive, on behalf of himself and anyone
claiming through him or on his behalf, agrees to release and hereby releases the
Company and the other Released Parties (as defined in the Release Agreement)
with respect to any and all claims, whether currently known or unknown, that the
Executive now has, has ever had, or may ever have against any of the Released
Parties arising from or related to any agreement, act, omission, or thing
occurring or existing at any time prior to or on the date on which Executive
signs this Supplemental Release Agreement. Without limiting the generality of
the foregoing, the claims released by the Executive hereunder include, but are
not limited to: (a) all claims for or related in any way to the Executive’s
employment, compensation, other terms and conditions of employment, or
separation from employment with the Company or removal from any and all officer
and board of directors positions with any of the Released Parties, including
without limitation all claims that the Executive has or could have asserted in
the Company’s Chapter 11 bankruptcy proceedings (“Chapter 11 Cases”) or pursuant
to any agreement (as amended from time to time) between the Executive and the
Company that was effective prior to the commencement of the Chapter 11 Cases;
(b) all claims that were or could have been asserted by the Executive or on his
behalf: (i) in any federal, state, or local court, commission, or agency;
(ii) under any common law theory; or (iii) under any employment, contract, tort,
federal, state, or local law, regulation, ordinance, or executive order; and
(c) all claims that were or could have been asserted by Executive or on his
behalf arising under any of the following laws, as amended from time to time:
the Age Discrimination in Employment Act, Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, Employee Retirement Income Security
Act, the Family and Medical Leave Act of 1993, United States Bankruptcy Code,
the Illinois Human Rights Act, the Cook County and Chicago Human Rights
Ordinances, the Georgia Fair Employment Practices Act of 1978 and the Missouri
Human Rights Act. Notwithstanding the foregoing, this release does not apply to
any claims by the Executive (x) to enforce the Release Agreement, this
Supplemental Release Agreement, the Retirement Agreement, or the Emergence
Equity Grant Agreements, or (y) for vested benefits that the Executive is
otherwise entitled to under any tax-qualified retirement plans or other employee
benefit arrangements, in accordance with the terms of those plans or
arrangements.

 

2.             No Other Proceedings Initiated. The Executive represents and
warrants that: (a) he has not filed or initiated any legal, equitable,
administrative, or other proceeding(s) against any of the Released Parties;
(b) no such proceeding(s) have been initiated against any of the Released
Parties on his behalf; (c) he is the sole owner of the actual or alleged claims,
demands, rights, causes of action, and other matters that are released in this
Supplemental Release Agreement; (d) the same have not been transferred or
assigned or caused to be

 

--------------------------------------------------------------------------------


 

transferred or assigned to any other person, firm, corporation or other legal
entity; and (e) he has the full right and power to grant, execute, and deliver
the releases, undertakings, and agreements contained in this Supplemental
Release Agreement. Without limiting or otherwise affecting any provision of this
Supplemental Release Agreement, the Executive further represents and warrants
that he has not had, and currently does not have, any federal, state or local
discrimination, workers’ compensation, or other claims of any kind against any
of the Released Parties.

 

3.             Non-Admission. Nothing in this Supplemental Release Agreement is
intended to or will be construed as an admission by the Company or any of the
other Released Parties that any of them violated any law, interfered with any
right, breached any obligation or otherwise engaged in any improper or illegal
conduct with respect to the Executive or otherwise. Each of the Released Parties
expressly denies any such illegal or wrongful conduct.

 

4.             Age Discrimination Act Acknowledgments. The Executive
acknowledges that: (a) he has read and understands the terms and effect of this
Supplemental Release Agreement, and that this is the full, complete, and final
release of all claims (as specified in Section 1 above) against the Released
Parties through the date of his execution of this Supplemental Release
Agreement; (b) he releases and waives claims under this Supplemental Release
Agreement including those under the federal Age Discrimination in Employment
Act, knowingly and voluntarily, in exchange for consideration in addition to
anything of value to which he already is entitled; (c) he hereby is and has been
advised that he should have his attorney review this Supplemental Release
Agreement before signing it; (d) he has had twenty-one (21) calendar days in
which to consider whether to execute this Supplemental Release Agreement; and
(e) within seven (7) calendar days from the date on which the Executive signs
this Supplemental Release Agreement, he may, at the his sole option, revoke the
Supplemental Release Agreement upon written notice to the Company’s General
Counsel, Smurfit-Stone Container Corporation, Six CityPlace Drive, Creve Coeur,
Missouri 63141. This Supplemental Release Agreement will not become effective
until this seven-day revocation period has expired without any revocation by the
Executive; and if the Executive revokes this Supplemental Release Agreement, it
shall be null and void.

 

5.             Entire Agreement, Amendment, and Non-Waiver. Except as otherwise
provided in Sections 2, 4 and 11 of the Release Agreement, this Supplemental
Release Agreement and the Release Agreement embody the entire agreement and
understanding of the parties hereto with regard to the matters described herein
and supersedes any and all prior and/or contemporaneous agreements and
understandings, oral or written, between said parties regarding such matters.
This Supplemental Release Agreement may be modified only in a written agreement
signed by both the Executive and the Company’s authorized representative. Any
party’s failure to enforce this Supplemental Release Agreement in the event of
one or more events which violate this Supplemental Release Agreement shall not
constitute a waiver of any right to enforce this Supplemental Release Agreement
against subsequent violations.

 

6.             Forum Selection, Headings and Governing Law. The parties hereby
irrevocably consent to, and agree not to object or assert any defense or
challenge to, the jurisdiction and venue of the state and federal courts sitting
in Chicago, Illinois, and agree that any claim under this Supplemental Release
Agreement may be brought in any such court. In any action or

 

2

--------------------------------------------------------------------------------


 

proceeding to enforce this Agreement, the non-prevailing party shall pay for any
and all costs and expenses (including without limitation attorneys’ fees) of the
prevailing party. The Section headings in this Supplemental Release Agreement
are for convenience of reference only and are not to be considered in the
construction or interpretation of the provisions of this Supplemental Release
Agreement. This Supplemental Release Agreement will be construed and interpreted
in accordance with the internal laws of the State of Illinois, without regard to
its conflict of laws rules. In the event of a conflict between this Supplemental
Release Agreement and a surviving provision of the Employment Agreement, the
terms of the Employment Agreement shall prevail. In the event of a conflict
between this Supplemental Release Agreement and the Release Agreement, the terms
of the Release Agreement shall prevail. In the event of a conflict between this
Supplemental Release Agreement and the Retirement Agreement, the Retirement
Agreement shall prevail. In the event of a conflict between this Supplemental
Release Agreement and an Emergence Equity Grant Agreement, such Emergence Equity
Grant Agreement shall prevail.

 

7.             Counterparts. This Supplemental Release Agreement may be executed
in counterparts, each of which taken together will constitute one and the same
instrument.

 

THE PARTIES STATE THAT THEY HAVE READ THE FOREGOING, THAT THEY UNDERSTAND EACH
OF ITS TERMS, AND THAT THEY INTEND TO BE BOUND THERETO.

 

 

STEVEN J. KLINGER

 

SMURFIT-STONE CONTAINER CORPORATION

 

 

 

/s/ Steven J. Klinger

 

By:

/s/ Craig Hunt

 

 

 

 

Date:

1/3/11

 

Title:

Chief Administrative Officer and General Counsel

 

 

 

 

 

 

Date:

12/31/10

 

3

--------------------------------------------------------------------------------
